 

Exhibit 10.1

 

THIS LEASE, Made and entered into by and between 601 Plaza L.L.C., a West
Virginia limited liability company, (hereinafter “Landlord”), and Marietta
Memorial Hospital, an Ohio non profit corporation, (hereinafter “Tenant”).

 

WITNESSETH: That for and in consideration of the mutual terms, covenants,
provisions and conditions herein set forth, Landlord does hereby lease to
Tenant, and Tenant does hereby hire and rent from Landlord those certain
premises, hereinafter referred to as the “Demised Premises”, as follows:

 

DEMISED PREMISES

 

Section 1: The Demised Premises shall consist of and are described as the gross
building area of 50,300 square feet, pursuant to the project design of the
Trinity Health Group of the building (“Building”), to be located in the Health
Bridge Medical Park, with the mailing address of 807 Farson Street, Belpre, Ohio
45714, together with the real estate upon which the Building shall be located,
including parking lots and sidewalks thereon, all as shown on the plats and
floor plans included in the plans and specifications hereinafter described to be
attached hereto and made a part hereof as Exhibit A, being a part of the same
real estate conveyed to Landlord by International Converter, LLC, a Delaware
limited liability company, by Special Warranty Deed dated April 14, 2010,
recorded in the Washington County, Ohio Recorder’s Office in Official Record
493, at Page 1576.

 

USE OF PREMISES

 

Section 2: The Demised Premises shall be used and occupied by Tennant during the
term hereof, including any and all renewal terms, subject to the terms,
conditions and limitations herein contained, as a free standing out patient
health center, and for such uses reasonably related and incidental thereto.

 

INITIAL TERM

 

Section 3: The initial term of this Lease shall be for a period of Fifteen (15)
years, commencing on November 1, 2011, and ending on October 31, 2026, subject,
however, to the rentals, terms and conditions hereinafter set forth.

 

BASE RENT

 

Section 4: Commencing November 1, 2011, Tennant shall pay Base Rent in an annual
amount of $18.50 per square foot for the portion of the gross building area of
the Building which Tenant occupies November 1, 2011 or 34,000 square feet,
whichever square footage is greater, plus an annual amount of $10.00 per square
foot for the remainder of the gross building area of the Building (“Additional
Area”). Commencing November 1, 2012 or the date upon which the Additional Area
is occupied by Tennant for the purposes of this Lease, whichever first occurs,
and thereafter during each year of the remainder of the first five (5) years of
the initial term of this Lease, through October 31, 2016, Tenant shall pay Base
Rent in an annual amount of $18.50 per square foot for the entire 50,000 square
foot gross building area of the Building. During each year of the second five
(5) year period of the initial term of this Lease, through October 31, 2021,
Tenant shall pay Base Rent in an annual amount of $19.50 per square foot for the
entire 50,000 square foot gross building area of the Building. During each year
of the third five (5) year period of the initial term of this Lease, through
October 31, 2026, Tenant shall pay Base Rent in an annual amount of $20.50 per
square foot for the entire 50,000 square foot gross building area of the
Building.

 

 1 

 

  

Such Base Rent shall be paid in equal monthly installments and shall be due and
payable in advance on the 1st day of each calendar month. All required rental
payments shall be made to 601 Plaza L.L.C., 1000 Grand Central Mall, Vienna,
West Virginia 26105, and shall continue to be made at this address until
Landlord advises of any change of address.

 

a.       Late Fees: If the rental payment is not received within ten (10) days
from the date due, a late fee equal to eight percent (8%) of the total
outstanding rent and late fees shall be charged to Tenant monthly. Failure by
the Landlord to enforce this provision in any one month shall not prevent
Landlord from subsequently enforcing the same.

 

b.       Returned Check Fees: In the event payment is made by check and such
check is returned unpaid by the bank to Landlord, a returned check fee will be
charged to Tenant in the amount of Thirty-Five and No/100ths ($35.00) Dollars.

 

CONSTRUCTION AND TENANT BUILDOUT REQUIREMENTS

 

Section 5: Landlord shall construct on the Demised Premises the Building,
parking lots and sidewalks for the use and occupancy of Tenant, such Building,
parking lots and sidewalks to be constructed and provided to Tenant as a
complete turnkey project in accordance with the project design of Trinity Health
Group, in accordance with the construction budget and schedule of
responsibilities of each of the parties marked as Exhibit B and attached to and
made a part of this Lease and in accordance with Exhibit A. Tenant shall provide
and construct at its cost the special buildout items described on Exhibit C
attached to and made a part of this Lease.

 

The final plans and specifications for such construction shall conform to,
provide for and permit construction of the Building, parking lots and sidewalks
in strict accordance with the construction budget and total project cost
reflected on Exhibit B and are to be approved by both Tenant and Landlord before
construction begins and not more than 45 days after the signing of this Lease.
Construction shall be commenced as soon as practicable after the execution of
this Lease, and Landlord and Tenant shall cause construction to be completed to
permit occupancy by Tenant for the purposes of this Lease on November 1, 2011,
unless delayed by causes beyond the control of Landlord or Tenant. Any
construction or alteration or modification resulting in any change in the
construction budget and/or total project cost reflected on Exhibit B shall be
approved by both Landlord and Tenant and shall be documented by written change
order signed by both such parties, and any increase in costs of construction
over and above those numerated in the construction budget and total project cost
reflected on Exhibit B shall be paid to Landlord by Tenant upon the terms of
Landlord’s invoices therefor.

 

 2 

 

  

All construction work performed by Landlord shall be guaranteed by Landlord to
Tenant for a period of one (1) year from and after the completion of such
construction. However, the liability of Landlord therefor shall be limited to
the repair and replacement of any such work found and determined to be defective
during such one (1) year period.

 

EXTERIOR MAINTENANCE

 

Section 6: Except as expressly otherwise provided herein, Tenant shall maintain
and keep the exterior of the Demised Premises in good order and repair
including, but not limited to, the roof, walls, gutters, downspouts, canopies,
exterior doors, supply lines for gas, electric, and water, drainage and sewer
lines, entrances and exits, sidewalks and parking areas, including cleaning and
maintaining sidewalks and parking areas, including, but not limited to snow and
ice removal, landscaping, and providing trash removal. Landlord shall make all
structural repairs to the Building and all interior repairs, by reason of any
exterior or structural defect, including but not limited to, leaks, broken pipes
and falling plaster.

 

COMMON AREAS

 

Section 7: In connection with this Lease of the Demised Premises, Landlord
further grants to Tenant, its employees, agents, customers and business
invitees, the non-exclusive right to use all access ways to and from the Demised
Premises and public roadways. Tenant shall reimburse Landlord its prorated share
of repair and maintenance costs for such access ways based upon the percentage
which the gross building area of the Building constitutes of the gross building
area of all buildings on premises using the access ways, in monthly installments
to be paid with Tenant’s payments of Base Rent, as budgeted, assessed and billed
in advance annually by Landlord. Tenant shall reimburse Landlord a lump sum
amount for the amount of any increase in the actual costs over the amount billed
by Landlord therefor, and Landlord shall refund to Tenant the amount of any
decrease in the actual costs below such billed amount, at the end of each fiscal
year ending December 31 for which such costs were budgeted, assessed and billed,
and such charges shall be subject to an annual adjustment based upon the actual
costs therefor for each fiscal year ending December 31.

 

INTERIOR MAINTENANCE

 

Section 8: Except as expressly otherwise provided herein, Tenant will maintain
the interior of the Building on the Demised Premises in good order and repair,
reasonable and ordinary wear and tear excepted, and all interior repairs and
maintenance, including, but not limited to, the HVAC system and utility
fixtures, are to be the responsibility of Tenant.

 

 3 

 

  

UTILITIES AND SERVICES

 

Section 9: Tenant shall be responsible for the payment of all utility services
rendered to the Demised Premises for the Tenant’s use including but not limited
to water and sewer, gas, and electric.

 

TAXES

 

Section 10: The payment of all taxes and assessments levied or assessed against
the real estate of which the Demised Premises are a part shall be the
responsibility of Landlord, however, Tenant shall reimburse Landlord for its
prorata share of the actual costs of the gross real estate taxes based upon the
percentage which the appraised value of the real estate and improvements
constituting the Demised Premises constitutes of the appraised value of all real
estate and improvements assessed together with the Demised Premises. This charge
shall be budgeted and billed in advance annually by Landlord, shall be payable
in monthly installments to be paid with Tenant’s payments of Base Rent and shall
be subject to an annual adjustment based upon the actual costs of such taxes for
each fiscal year ending December 31. Additionally, Tenant shall reimburse
Landlord a lump sum amount for the amount of any increase in the actual costs
over the amount billed by Landlord therefor, and Landlord shall refund to Tenant
the amount of any decrease in the actual costs below the amount billed by
Landlord therefor, at the end of each fiscal year ending December 31 for which
such costs were so budgeted and billed. Tenant shall pay any personal property
taxes which may be levied against its property subject thereto.

 

INSURANCE; INDEMNIFICATION

 

Section 11: Throughout the term of this Lease Tenant will maintain in effect
fire, extended coverage and special perils property insurance for the full
insurable replacement value of the Demised Premises, as determined, and as
determined from time to time throughout the term of this Lease, by the
underwriter for Tenant’s insurer. Tenant shall name Landlord and any mortgagee
as additional insureds under said policy, In case of fire, extended coverage or
special perils casualty, the proceeds of such insurance shall be first applied
to the repair of any damage and the surplus paid to Landlord.

 

Tenant shall procure and maintain during the Term of this Lease a policy of
commercial general liability insurance having a combined single limit for bodily
injury and property damage of not less than Three Million Dollars
($3,000,000.00), covering “occurrences” arising from or related to the use and
occupancy of the Demised Premises by Tenant and its patients, employees, agents,
contractors, guests and invitees, further insuring Tenant’s indemnification and
obligation hereunder, and naming Landlord and any mortgagee as additional
insureds. At the end of each five (5) year period or term of this Lease, as the
case may be, Tenant shall increase the amounts of such coverages of such
liability insurance for the ensuing five (5) year period or term of this Lease,
by an amount equal to the aggregate percentage increase in the U.S. Department
of Labor, Bureau of Labor Statistics Consumer Price Index for all Urban
Consumer, U.S. City Average, or any successor index (“CPI”) over the immediately
preceding five (5) year period. Provided, that in the event an aggregate
percentage decrease occurs in the CPI during any such immediately preceding five
(5) year period, no adjustment in said coverage amounts shall be made and the
amounts of such coverages in effect during such immediately preceding five (5)
year period shall remain in effect during the ensuing five (5) year period or
term. Provided, however, that the requirement of such coverage and the limits
thereof as herein provided, do not limit or define Tenant’s obligation to
indemnify Landlord hereunder nor limit the extent or amount of such obligation.

 

 4 

 

  

In addition, Tenant shall maintain Professional Liability Insurance with respect
to its operations on the Demised Premises, with such insurance covering Tenant
for all services rendered on the Premises. Tenant’s Professional Liability
Insurance shall provide for limits of not less than $1,000,000 per occurrence
and $3,000,000 in the aggregate, per policy year. Tenant shall also maintain
Fire Legal Liability insurance in the amount of $100,000. If and as permitted by
the carriers for such coverages Tenant shall name Landlord and any mortgagee as
additional insureds under said policies.

 

Tenant shall furnish to Landlord upon request a certificate of insurance issued
by the insurance carrier of each of the aforesaid policies of insurance.

 

In the event Landlord obtains and carries income protection coverage pursuant to
any policy or policies it maintains pertaining to the Demised Premises, Tenant
shall reimburse Landlord the premium for such coverage, payable in monthly
installments to be paid with Tenant’s payments of Base Rent, the charges for
which shall be budgeted, assessed and billed in advance annually by Landlord and
shall be subject to an annual adjustment based upon the actual costs thereof for
each fiscal year ending December 31. Additionally, Tenant shall reimburse
Landlord a lump sum amount for any increase in the actual costs over the amount
billed by Landlord therefor, and Landlord shall refund to Tenant the amount of
any decrease in the actual costs below such billed amount, at the end of each
fiscal year ending December 31 for which such costs were budgeted, assessed and
billed.

 

Tenant shall also be liable and responsible for any and all other insurance
required for or by its use of and operation in and upon the Demised Premises,
and Tenant may also carry insurance on the contents of the Demised Premises as
it may desire.

 

Landlord shall indemnify, protect, defend and hold Tenant harmless from and
against all liability, cost, expense, or damage (including, without limitation,
attorneys fees) for bodily injury or property damage arising from: (i) the
construction of the Demised Premises by Landlord, its contractors, agents or
employees; or (ii) any defects in construction by Landlord, its contractors,
agents or employees, or (iii) any failure by Landlord, its contractors, agents
or employees to properly construct the Demised Premises in accordance with the
approved project design of the Trinity Health Group. Tenant’s review and
approval of any plans, specifications, or any other documents shall not relieve
Landlord from Landlord’s obligations under the foregoing indemnification
provision. Landlord shall procure and keep in effect from the execution date of
this Lease until the completion of the Demised Premises, a Commercial General
Liability insurance policy in the amount of Three Million Dollars
($3,000,000.00) per occurrence, insuring all of Landlord’s activities with
respect to the Demised Premises, and a Builder’s Risk Insurance policy insuring
the Demised Premises for the full replacement cost of the Demised Premises until
completion. Landlord shall name Tenant as an additional insured under the
Builder’s Risk Insurance policy and provide Tenant a certificate of such
coverage upon request.

 

 5 

 

  

Notwithstanding the foregoing provision, Tenant shall indemnify, defend, and
hold Landlord harmless from any and all claims and damages (including reasonable
attorneys’ fees and costs) arising from Tenant’s occupancy and/or use of the
Demised Premises or the conduct of its business or from any activity, work, or
thing done, permitted, or suffered by Tenant, in or about the Demised Premises
or the access ways to and from the Demised Premises. Tenant shall further
indemnify, defend, and hold Landlord harmless from any and all claims and
damages (including reasonable attorneys’ fees and costs) arising from any breach
or default in the terms of this Lease, or arising from any act, negligence,
fault, or omission of Tenant or Tenant’s agents, employees, or invitees, and
from and against any and all costs, reasonable attorneys’ fees, expenses, and
liabilities incurred on or about such claim or any action or proceeding brought
on such claim. In case any action or proceeding shall be brought against
Landlord by reason of any such claim, Tenant, on notice from Landlord, shall
defend Landlord at Tenant’s expense by counsel approved in writing by Landlord,
to the extent or in the event such defense is not provided by applicable
insurance coverage.

 

Landlord shall indemnify, defend, and hold Tenant harmless from any and all
claims and damages (including reasonable attorneys’ fees and costs) arising from
any breach or default in the terms of this Lease, or arising from any act,
negligence, fault, or omission of Landlord or Landlord’s agents, employees or
contractors, and from and against any and all costs, reasonable attorneys’ fees,
expenses and liabilities incurred on or about such claim or any action or
proceeding brought on such claim. In case any action or proceeding shall be
brought against Tenant by reason of any such claim, Landlord, on notice from
Tenant, shall defend Tenant at Landlord’s expense by counsel approved in writing
by Tenant, to the extent or in the event such defense is not provided by
applicable insurance coverage.

 

DAMAGE OR DESTRUCTION OF BUILDING

 

Section 12: If the Demised Premises are damaged or destroyed by fire or other
casualty during the term of this Lease, the rent herein reserved shall abate
entirely in case the Demised Premises are, in the judgment of the Tenant,
rendered untenantable, and prorata in case a part only be untenantable, until
the Demised Premises are restored to tenantable condition. If such damage or
destruction is covered by the insurance provided for in Paragraph 11 above, the
Landlord shall with due diligence, repair and restore the Demised Premises to
good and tenantable condition.

 

Provided however, that (a) if the destruction or damage amounts to more than 50%
of the insurable replacement value of the Demised Premises determined as
aforesaid, either Landlord or Tenant may cancel and terminate this Lease by
giving written notice to the other party within 30 days after the date such
damage or destruction occurs; (b) if the entire Demised Premises are, in the
judgment of the Tenant, untenantable, the term of this Lease shall be extended
for a period equal to the time required for repair and restoration of the
Demised Premises unless terminated under Subparagraph (a) of this Paragraph.

 

EMINENT DOMAIN

 

Section 13: In the event that any portion or all of the Demised Premises is
taken pursuant to the exercise of any power of eminent domain, the proceeds of
such taking shall be divided between Landlord and Tenant as their respective
interests may appear.

 

 6 

 

  

ASSIGNMENT; RIGHT OF FIRST REFUSAL

 

Section 14: (a) Tenant may not assign this Lease or sublet the Demised Premises
to any other person, partnership or corporation without written consent of
Landlord, which consent shall not be unreasonably withheld.

 

(b) In the event Landlord exercises its right to assign this Lease, pursuant to
a conveyance of the Demised Premises, Landlord shall give Tenant the privilege
of purchasing the Demised Premises at the same purchase price and on the other
terms of the offer to purchase made by the proposed assignee, provided Tenant is
not in default hereunder at such time. This privilege shall be given by a notice
sent to Tenant at the Demised Premises by certified mail, fax transmission or
hand delivery, requiring Tenant to accept the offer in writing and to sign a
contract within the period of thirty (30) days after the mailing or receipt of
such notice to purchase the Demised Premises upon such terms. The failure of
Tenant to accept the offer to purchase or to sign a contract within the period
provided shall not affect this Lease, except to nullify and void the aforesaid
privilege of Tenant, and Landlord shall be at liberty to sell the Demised
Premises to any such proposed assignee thereafter. Provided, that in the event
that Tenant does not exercise such right, but the transaction with such proposed
assignee does not thereafter occur, then Tenant’s privilege and right as herein
described shall remain in effect for any and all subsequent proposed assignments
in accordance with the aforesaid terms and conditions. Further provided, that
the aforesaid right of Tenant shall not apply to any assignment of this Lease or
conveyance of the Demised Premises to a party or parties related to Landlord,
but further provided that such related party or parties shall accept such
assignment and/or conveyance subject to this Lease and its terms and conditions,
including this Section 14 and Tenant’s aforesaid right. Further provided that
the terms of this Section 14 shall not apply to a collateral assignment of this
Lease to a lender or lenders of Landlord or any such related party or parties.

 

DEFAULT

 

Section 15: (a) If proceedings are commenced against Tenant in any court under a
bankruptcy act or for the appointment of a Trustee or Receiver of Tenant’s
property either before or after commencement of the Lease term, or (b) if the
rent or any other payments due from Tenant under this Lease, or any part
thereof, shall at any time be in arrears and unpaid for a period of 30 days
after agreed due date per this Lease, or (c) if there shall be default in the
performance of any other covenant or condition herein contained on the part of
Tenant for more than 30 days after written notice of such default by Landlord,
then Tenant’s right to possession pursuant to this Lease, if Landlord so elects,
shall thereupon cease, and Landlord shall have the right to reenter or repossess
the premises by summary proceedings, surrender or otherwise, and to dispossess
and remove therefrom the Tenant or other occupants thereof, and its effects,
without being liable to prosecution therefore. In such case, Landlord may, at
its option, relet the Demised Premises as the agent of Tenant, and Tenant shall
pay to Landlord the difference between the rent hereby reserved and agreed to be
paid by Tenant for the portion of the term remaining at the time of reentry or
repossession, and the lesser amount, if any, received or to be received under
such reletting for such portion of the term, together with Landlord’s fees and
costs, including reasonable attorney fees, incurred by Landlord in enforcing its
remedies hereunder and reletting the Demised Premises. Tenant hereby expressly
waives service of notice of intention to reenter or of instituting legal
proceedings to that end.

 

 7 

 

  

RENEWAL OPTION

 

Section 16: Provided it is not in default hereunder, Tenant shall have the
option to renew this Lease for three (3) five (5) year terms by written notice
to Landlord, given at least 180 days prior to the end of the existing term or
renewal term, each upon the same terms and conditions herein set forth except
that the Base Rent for each renewal term may be modified by Landlord, not to
exceed an increase for each successive five (5) year term of 10% of the amount
of Base Rent payable during the immediately preceding five (5) year period or
term of this Lease. Except as expressly otherwise indicated, reference herein to
the term of this Lease shall include reference to any renewal term hereof.

 

ALTERATION

 

Section 17: Tenant shall make no alteration to the Demised Premises without
prior written consent of Landlord.

 

LIENS

 

Section 18: Tenant shall not permit mechanics’ liens to be filed against the fee
of the Demised Premises or against Tenant’s leasehold interest in the Demised
Premises by reason of work, labor, services or materials supplied or claimed to
have been supplied to Tenant or anyone holding the Demised Premises through or
under Tenant, whether prior or subsequent to the commencement of the term
hereof. If any mechanic’s liens shall at any time be filed against the Demised
Premises based on any act or failure to act on the part of Tenant and Tenant
shall fail to remove the same within thirty (30) days thereafter, such failure
shall constitute a default under the provisions of this Lease.

 

Notwithstanding the foregoing, Tenant shall have the right, at its own expense
and after prior written notice to Landlord, by appropriate proceeding duly
instituted and diligently prosecuted, to contest in good faith the validity or
the amount of any such lien. However, if Landlord shall notify tenant that, in
the reasonable opinion of counsel, by nonpayment of any such items the Demised
Premises will be subject to imminent loss or forfeiture, Tenant shall promptly
cause such lien to be discharged of record.

 

ACCESS TO PREMISES

 

Section 19: Landlord and its representatives shall have the right to enter the
Demised Premises during Tenant’s normal business hours, upon reasonable advance
notice, which notice shall not be required in the case of an emergency, in order
to inspect the same, or to make repairs and to maintain the Demised Premises if
required by the terms hereof.

 

 8 

 

  

LANDLORD COVENANTS

 

Section 20: Landlord covenants and warrants that Landlord has good title to the
Demised Premises and authority to make this Lease; that Tenant, upon paying the
rent and keeping and performing the covenants and conditions of this Lease on
Tenant’s part to be kept and performed, shall peaceably and quietly hold, occupy
and enjoy the Demised Premises during the full term of the Lease without
hindrance by Landlord or by any person whatsoever.

 

LEASE SUBORDINATE TO ENCUMBRANCES

 

Section 21: This Lease is subject and subordinate to any mortgages or deeds of
trust now on or hereafter placed against the Demised Premises and to advances
made or that may be made on account of such encumbrances, to the full extent of
the principal sums secured thereby and interest thereon; provided, however, that
in the event of default by Landlord upon any note secured by such mortgage or
trust deed, the holder thereof shall be required to notify the Tenant of the
same forthwith or lose the benefit of this provision. In the event Landlord
fails to make any payment on account of principal or interest on any mortgage or
deed of trust note affecting the Demised Premises, Tenant shall, upon written
notice to Landlord, have the right to pay the rent accruing under this Lease
directly to the holder of such mortgage or deed of trust note and to deduct any
sum so paid from subsequent installments of rent due hereunder.

 

NOTICE AND REASONABLE CONSENT

 

Section 22: All notices and statements required or permitted under this Lease
shall be in writing, delivered by registered or certified mail, postage prepaid,
addressed as follow:

 

  As to Landlord: 601 Plaza L.L.C.     1000 Grand Central Mall     Vienna, WV
26105         As to Tenant: Marietta Memorial Hospital     401 Matthew Street  
  Marietta, OH 45750

 

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to is shall be sent.
Notice shall be deemed given at the delivery time shown on the return receipt,
at the time of refusal shown on said notice, or date of the first notice thereof
if returned unclaimed.

 

SEVERABILITY

 

Section 23: In the event that any provision of this Lease is adjudged to be
invalid or of no force or effect, all other provisions contained herein shall
remain in full force and effect.

 

 9 

 

  

BINDING EFFECT

 

Section 24: The covenants and agreements herein contained shall extend to and be
binding upon the parties hereto, their respective representatives, successors
and assigns.

 

AMENDMENT

 

Section 25: No amendment, modification, or alteration of the terms hereof shall
be binding unless the same is in writing, dated subsequent to the date hereof
and duly executed by the parties hereto.

 

RESTRICTIONS ON USE

 

Section 26: Tenant shall not allow, permit or suffer any condition, circumstance
or activity in, upon or regarding the Demised Premises which constitutes a
public or private nuisance, and Tenant will observe and comply with all present
and future laws, rules ordinances, and regulations of the United States of
America, the State of Ohio, the County of Washington, City of Belpre, and of any
other governmental or regulatory authority or agency with respect to its use and
occupancy of the Demised Premises and its operations thereon, including but not
limited to, environmental laws and regulations applicable thereto, and shall
defend, indemnify and hold Landlord harmless from and against any and all
claims, liabilities, fines, penalties, losses and expenses (including reasonable
attorney fees and costs) arising in connection with Tenant’s failure to comply
with the provisions of this section.

 

Notwithstanding any other provision of this Lease, and without limitation to the
foregoing provisions of this Section 26, Tenant shall not conduct or permit to
be conducted upon the Demised Premises any CT scan procedures except pursuant to
the existing agreement between Tenant and Health Bridge Imaging, Limited
Liability Company (“Health Bridge”), a tenant of Landlord on an adjacent tract,
during the term of such agreement, and, for a period of two (2) years beginning
November 1st, 2011, Tenant shall not conduct or permit to be conducted upon the
Demised Premises any MRI procedures except pursuant to agreement by and between
Tenant and Health Bridge, which agreement is currently the subject of
negotiation between Health Bridge and Tenant. It is further agreed that upon the
execution of such agreement regarding MRI procedures, the term of the aforesaid
restriction regarding such procedures on the Demised Premises shall be
automatically modified to the term of said agreement if different than said two
(2) year period.

 

 10 

 

  

LANDLORD RESTRICTIONS; LANDLORD’S RESPONSIBILITY

 

Section 27: With the exception of: 1) tenants leasing at, and services already
being conducted on, the Development Site on December 1st, 2010 and 2) those
services specified below as Noncompetitive Health Services, Landlord agrees that
during the term of this Lease, Landlord shall not without the express written
consent of Tenant: a) lease to any other prospective tenant intending to provide
the same or similar services as Tenant at the Development Site; or b) allow any
other tenant to conduct the same or similar services as Tenant at the
Development Site. Landlord shall immediately notify Tenant of any other third
party attempt to initiate discussions, solicit or negotiate with Landlord
concerning the same or similar activities excluded by this Section 27. Landlord
acknowledges and agrees that a breach or violation of this Section 27 will have
an irreparable, material and adverse effect upon Tenant and that damages arising
from any such breach or violation may be difficult to ascertain. However, in the
event of a breach of this Section 27, Tenant may pursue actions and damages in
law or equity available to Tenant.

 

The Development Site shall consist of all of the property currently owned by
Landlord as reflected on that certain plat attached hereto and made a part
hereof as “Exhibit D.”

 

Noncompetitive Health Services: 1) Dentists; 2) oral surgeons; 3)
ophthalmologists and/or optometrists; 4) chiropractors; 5) massage therapists;
6) mental health practitioners (including psychologists and/or psychiatrists);
7) home nursing offices; 8) dialysis clinics; 9) physical therapy providers; 10)
retail pharmacy; 11) durable medical equipment providers (including prosthetic
and orthotic providers) and 12) podiatrists.

 

Landlord represents and warrants to Tenant that Landlord has not introduced and
will not do anything to introduce, onto the Demised Premises from without the
Demised Premises, any toxic or hazardous materials or waste, including without
limitation, material or substance having characteristics of ignitability,
corrosivity, reactivity, or extraction procedure toxicity or substances or
materials which are listed on any of the Environmental Protection Agency’s list
of hazardous wastes, 42 U.S.C. Section 9601, et seq., 49 U.S.C. Sections 1801,
et seq., 42 U.S.C. Section 6901, et seq., as the same may be amended from time
to time (“Hazardous Materials”).

 

SIGNS

 

Section 28: Tenant may, at its expense, install their company’s standard sign on
any existing monument sign, pole sign, or face mounted sign at the Demised
Premises. Tenant shall submit to Landlord plans and specifications for such
signs. All signs and installation must be approved by Landlord. Such approval
shall not be unreasonably withheld. Tenant shall be responsible for all
maintenance and upkeep of the signs. All additional signs (i.e. portable signs,
banners, etc.) must be approved by the Landlord. Any signs permanently attached
to the building are considered leasehold improvements and will remain with the
Demised Premises after the end of the Lease.

 

 11 

 

  

SUBORDINATION

 

Section 29: Following the execution of this Lease, Landlord shall deliver to
Tenant a subordination, non-disturbance and attornment agreement from Landlord’s
existing lender or lenders, if any, by which such lender or lenders agree not to
disturb Tenant’s possession of the Demised Premises so long as Tenant is not in
material default of the terms of this Lease beyond any applicable cure period at
the time if such lender or lenders foreclose on the Demised Premises. Tenant
agrees to execute and deliver to Landlord any instruments that may be necessary
or proper to subordinate this Lease. Additionally, both Landlord and Tenant
shall execute and deliver to any lender or lenders or the other party hereto
such estoppel certificates as may be reasonably requested by such lender or
lenders or other party.

 

Section 30: Each party shall bear their own costs and fees incurred for the
negotiation and preparation of this Lease, and none of the parties shall be
considered to be the drafter of this Lease, or any provision hereof, for the
purpose of any statute, case law or rule of interpretation or construction that
would or might cause any provision to be construed against the drafter hereof.

 

Section 31: Except as herein otherwise provided, this Lease contains the entire
agreement by and between the undersigned. No promises, representations,
understandings or other warranties have been made by any party respecting the
subject matter hereof, other than those expressly set forth herein. The parties
further state that they have carefully read this Lease, know the contents of it,
and sign the same as their own free, willing and voluntary act, both
individually and on behalf of the entities they represent as set forth below.

 

Section 32: The execution, acknowledgment and delivery of this Lease by the
parties, and the performance of the terms, covenants, conditions and obligations
under this Lease, including, but not limited to, the preparation, execution and
delivery of such documents as required by or pursuant to this Lease, and the
doing of all things necessary to consummate the transactions herein provided,
have been duly authorized or ratified, approved and confirmed, as the case may
be, by all necessary action of the parties, whether by the board of directors,
the shareholders, members or otherwise, and the parties each represent and
warrant that each of the officers executing and delivering this Lease does so
with full and complete authority to do so for and on behalf of the respective
parties.

 

 12 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Lease this 27th day of
December 2010.

 

  LANDLORD: 601 Plaza L.L.C.                 By: /s/ Pat Minnite, Jr.        
Pat Minnite, Jr.       Its: Managing Member               TENANT: Marietta
Memorial Hospital                 By: /s/ Scott Cantley         Scott Cantley  
    Its: CEO  

 

 13 

 

  

STATE OF WEST VIRGINIA

COUNTY OF WOOD, to-wit

 

The foregoing instrument was acknowledged before me this 27th day of December
2010, by Pat Minnite, Jr., Managing Member of 601 Plaza L.L.C., a West Virginia
limited liability company, on behalf of said company.

 

My commission expires November 24, 2019  

 

  Signed /s/ Stephen Brooker     Notary Public

 

(Seal)

[tv491622_ex10-1img01.jpg]

 

STATE OF WEST VIRGINIA

COUNTY OF WOOD, to-wit

 

The foregoing instrument was acknowledged before me this 27th day of December
2010, by Scott Cantley, President of Marietta Memorial Hospital, an Ohio non
profit corporation, on behalf of said corporation.

 

My commission expires November 24, 2019  

 

  Signed /s/ Stephen Brooker     Notary Public

 

(Seal)

[tv491622_ex10-1img01.jpg]

 

 14 

 

  

EXHIBIT B

 

Phase I construction Budget                ·  Site Development  $242,000  · 
50,000 sq. ft. building (shell and core)  $4,500,000  ·  2,600 sq. ft. public
and administration  $325,000  ·  1,700 sq. ft. special clinic  $145,000  · 
7,300 sq. ft. diagnostic center  $1,278,000  ·  4,100 sq. ft. urgent care
center  $410,000  ·  6,100 sq. ft. Strecker Cancer Center  $1,037,000  ·  600
sq. ft. laboratory  $54,000  ·  7,800 sq. ft. physician office  $624,000  · 
Design Fees (shell and core)  $450,000               Phase I total construction
budget for 50,000 sq. ft. building with 34,000 sq. ft. completely built out
(occupied space)  $9,050,000            PHASE II Construction Budget           
    ·  16,000 sq. ft. unoccupied space budget cost (physician’s offices) 
$1,280,000            TOTAL PROJECT COST  $10,330,000 

 

I.Responsibility of Tenant

a.Preliminary design concept drawings and analysis

b.Interior design, finishes and details, casework, equipment, interior HVAC,
electric, and plumbing design

c.All signage

 

II.Responsibility of Landlord (design provided by Trinity Health Group)

a.Shell and core (all design, construction drawings, details and specifications)

b.Securing all permits

c.Structural design

d.Sprinkler system design

e.Alarm system design

f.Exterior parking, access roads, and landscaping design

g.All supervision

h.Site development design

 

   

 

  

EXHIBIT C

 

BUILDOUT ITEMS BY TENANT, IF REQUIRED

 

1.Appliances and equipment

2.Telephone system and wiring

3.Computer system and wiring

4.Special exhaust and HVAC systems other than standard HVAC requirements to heat
and cool Tenant’s space

5.Security system

6.Special plumbing and electrical requirements for medical and diagnostic
equipment

7.Purchase and proper construction, moving, location and installation of CT scan
and MRI units from Health Bridge Imaging, Limited Liability Company, and any and
all associated apparatus, including, but not limited to, shielding and
electrical and mechanical equipment

8.Communication & Nurse Call systems and wiring

 



   

 

 

EXHIBIT D

 



[tv491622_ex10-1img02.jpg]

 

   

 

 

AMENDMENT AND ADDENDUM TO LEASE

 

THIS AMENDMENT AND ADDENDUM TO LEASE, Made and entered into by and between
BELPRE I, LLC, a West Virginia limited liability company (hereinafter
“Landlord”), and MARIETTA MEMORIAL HOSPITAL, an Ohio non profit corporation
(hereinafter “Tenant”).

 

WHEREAS, Tenant entered into that certain Lease (“Lease”) with 601 Plaza L.L.C.
(“601”) dated December 27, 2010 whereby 601 agreed to lease to Tenant and Tenant
agreed to lease from 601, Demised Premises situate in Belpre, Ohio and described
in the Lease, which Demised Premises includes a “Building” and other
improvements to be constructed as also described in Lease, and

 

WHEREAS, the Lease was assigned to Landlord by Assignment dated March 3, 2011
and said Assignment was agreed to by Tenant by Subordination, Non- Disturbance
and Attornment Agreement and Confirmation of Lease also dated March 3, 2011, and

 

WHEREAS, changes to the construction schedule and architectural design have been
made, and the parties agree to, amendments of the Lease as provided hereinafter,
such amendments being of benefit to the parties and constituting valuable
consideration to the parties;

 

NOW THEREFORE WITNESSETH: That for and in consideration for the mutual benefits
to the parties and the mutual terms, covenants, provisions and conditions
thereof, the parties agree that the provisions of Sections 3, 4, 5, and 26 of
the Lease shall be and are hereby amended to read as follows:

 

INITIAL TERM

 

Section 3: The initial term of this Lease shall be for a period of Fifteen (15)
years, commencing on December 31, 2011, and ending on December 30, 2026,
subject, however, to the rentals, terms and conditions hereinafter set forth.

 

   

 

  

BASE RENT

 

Section 4: Commencing December 31, 2011, Tennant shall pay Base Rent in an
annual amount of $18.50 per square foot for the portion of the gross building
area of the Building which Tenant occupies December 31, 2011 or the square
footage of the area identified as ’‘First Priority” on the drawing attached as
“Exhibit E” hereto, whichever square footage is greater, plus an annual amount
of $10.00 per square foot for the remainder of the gross building area of the
Building (“Additional Area”). Thereafter, as additional portions of the
Additional Area are occupied by Tenant for the purposes of this Lease, Tenant
shall pay Base Rent for such additionally occupied areas in an annual amount of
$18.50 per square foot from and after the date of occupation of each such
portion and thereafter during the remainder of the first five (5) years of the
initial term of this Lease through December 30, 2016, and, in any event,
commencing December 31, 2012, and thereafter during each year of the remainder
of the first five (5) years of the initial term of this Lease, through December
30, 2016, Tenant shall pay Base Rent in an annual amount of $18.50 per square
foot for the entire 50,300 square foot gross building area of the Building.
During each year of the second five (5) year period of the initial term of this
Lease, through December 30, 2021, Tenant shall pay Base Rent in an annual amount
of $19.50 per square foot for the entire 50,300 square foot gross building area
of the Building. During each year of the third five (5) year period of the
initial term of this Lease, through December 30, 2026, Tenant shall pay Base
Rent in an annual amount of $20.50 per square foot for the entire 50,300 square
foot gross building area of the Building. Provided, that in the event the cost
of construction pursuant to change orders required by Section 5 hereof exceeds
the construction budget and total project cost reflected on Exhibit B hereto,
such Base Rent shall be increased for each year of said fifteen (15) year
initial term by an amount equal to ten (10%) per cent of the increase in such
cost of construction in excess of the construction budget and total project
cost. For example, in the event such increased cost of construction equals
$1,000,000.00, the annual rent per square foot shall increase by $1.99 per
square foot ($100,000.00% 50,300 = $1.99) for such initial term over and above
the amounts provided above, resulting in a rent of $20.49 per square foot during
the first five (5) years, $21.49 per square foot during the second five (5)
years, and $22.49 per square foot during the third five (5) years, of said
initial term. Provided, that the rent for the unoccupied portions of the
Additional Area for the period or periods until such Additional Area, or
portions thereof, become occupied or until December 31, 2012, whichever first
occurs, shall remain an annual amount of $ 10.00 per square foot in any event.

 

Such Base Rent shall be paid in equal monthly installments and shall be due and
payable in advance on the last day of each calendar month, being the first day
of each lease month hereunder, during the term hereof. The first month’s rent is
due and payable to Landlord December 31, 2011, and all required rental payments
shall be made to Belpre I, LLC, 1000 Grand Central Mall, Vienna, West Virginia
26105, and shall continue to be made at this address until Landlord advises of
any change of address.

 

 2 

 

  

a.   Late Fees: If the rental payment is not received within ten (10) days from
the date due, a late fee equal to eight percent (8%) of the total outstanding
rent and late fees shall be charged to Tenant monthly. Failure by the Landlord
to enforce this provision in any one month shall not prevent Landlord from
subsequently enforcing the same.

 

b.   Returned Check Fees: In the event payment is made by check and such check
is returned unpaid by the bank to Landlord, a returned check fee will be charged
to Tenant in the amount of Thirty-Five and No/100ths ($35.00) Dollars.

 

CONSTRUCTION AND TENANT BUILDOUT REQUIREMENTS

 

Section 5: Landlord shall construct on the Demised Premises the Building,
parking lots and sidewalks for the use and occupancy of Tenant, such Building,
parking lots and sidewalks to be constructed and provided to Tenant as a
complete turnkey project in accordance with the project design of Trinity Health
Group, in accordance with the construction budget and schedule of
responsibilities of each of the parties marked as Exhibit B and attached to and
made a part of this Lease and in accordance with Exhibit A. Tenant shall provide
and construct at its cost the special buildout items described on Exhibit C
attached to and made a part of this Lease.

 

The final plans and specifications for such construction shall conform to,
provide for and permit construction of the Building, parking lots and sidewalks
in strict accordance with the construction budget and total project cost
reflected on Exhibit B and are to be approved by both Tenant and Landlord not
more than thirty (30) days after receipt by both parties. Provided, that
Landlord may make minor changes in material and construction detail described in
such plans and specifications, provided the quality, design and appearance of
the Building and building materials are not materially altered. Construction
shall be commenced as soon as practicable after the execution of this Lease, and
Landlord and Tenant shall cause construction to be completed to permit occupancy
by Tenant for the purposes of this Lease on December 31, 2011, unless delayed by
causes beyond the control of Landlord or Tenant. Any construction or alteration
or modification resulting in any change in the construction budget and/or total
project cost reflected on Exhibit B shall be approved by both Landlord and
Tenant and shall be documented by written change order signed by both such
parties, and any increase in costs of construction over and above those
numerated in the construction budget and total project cost reflected on Exhibit
B shall result in the increase in Base Rent as provided in Section 4 above.

 

All construction work performed by Landlord shall be guaranteed by Landlord to
Tenant for a period of one (1) year from and after the completion of such
construction. However, the liability of Landlord therefor shall be limited to
the repair and replacement of any such work found and determined to be defective
during such one (1) year period.

 

 3 

 

  

RESTRICTIONS ON USE

 

Section 26: Tenant shall not allow, permit or suffer any condition, circumstance
or activity in, upon or regarding the Demised Premises which constitutes a
public or private nuisance, and Tenant will observe and comply with all present
and future laws, rules ordinances, and regulations of the United States of
America, the State of Ohio, the County of Washington, City of Belpre, and of any
other governmental or regulatory authority or agency with respect to its use and
occupancy of the Demised Premises and its operations thereon, including but not
limited to, environmental laws and regulations applicable thereto, and shall
defend, indemnify and hold Landlord harmless from and against any and all
claims, liabilities, fines, penalties, losses and expenses (including reasonable
attorney fees and costs) arising in connection with Tenant’s failure to comply
with the provisions of this section.

 

Notwithstanding any other provision of this Lease, and without limitation to the
foregoing provisions of this Section 26, Tenant shall not conduct or permit to
be conducted upon the Demised Premises any CT scan procedures except pursuant to
the existing agreement between Tenant and Health Bridge Imaging, Limited
Liability Company (“Health Bridge”), a tenant of Landlord on an adjacent tract,
during the term of such agreement, and, for a period of two (2) years beginning
December 31, 2011, Tenant shall not conduct or permit to be conducted upon the
Demised Premises any MRI procedures except pursuant to agreement by and between
Tenant and Health Bridge, which agreement is currently the subject of
negotiation between Health Bridge and Tenant. It is further agreed that upon the
execution of such agreement regarding MRI procedures, the term of the aforesaid
restriction regarding such procedures on the Demised Premises shall be
automatically modified to the term of said agreement if different than said two
(2) year period.

 

All of the other terms, covenants, provisions and conditions of the Lease,
including exhibits thereto, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment and Addendum
to Lease this 23rd day of August 2011.

 

 4 

 

  

  LANDLORD: BELPRE I, LLC

 

  By: Minnite Family, LLC,     It’s Sole Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.         Its: Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley         Its: Manager         By: /s/
Pat Minnite, III     Pat Minnite, III         Its: Manager

 

  By: /s/ Jason R. Minnite     Jason R. Minnite         Its: Manager

 

  TENANT: MARIETTA MEMORIAL HOSPITAL             By: /s/ Scott Cantley      
Scott Cantley             Its: CEO

 

 5 

 

  

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 23rd day of August 2011
by Pat Minnite, Jr., the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC, a West Virginia limited liability company, on behalf of
said limited liability company.

 

My commission expires: October 19, 2019  

 

[tv491622_ex10-1img03.jpg] /s/ Melinda L. Lott Notary Public

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 23rd day of August 2011
by Karmyn M. Conley, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC, a West Virginia limited liability company, on behalf of
said limited liability company.

 

My commission expires: October 19, 2019  

 

[tv491622_ex10-1img03.jpg] /s/ Melinda L. Lott Notary Public

 

 6 

 

  

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 23rd day of August 2011
by Pat Minnite, III, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC. a West Virginia limited liability company, on behalf of
said limited liability company.

 

My commission expires: October 19, 2019  

 

[tv491622_ex10-1img03.jpg] /s/ Melinda L. Lott Notary Public

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 23rd day of August 2011
by Jason R. Minnite, the Manager of Minnite Family, LLC, a West Virginia limited
liability company, on behalf of said limited liability company acting as sole
member of Belpre I, LLC, a West Virginia limited liability company, on behalf of
said limited liability company.

 

My commission expires: October 19, 2019  

 

[tv491622_ex10-1img03.jpg] /s/ Melinda L. Lott Notary Public

 

STATE OF OHIO

 

COUNTY OF WASHINGTON, TO WIT:

 

The foregoing instrument was acknowledged before me this 23rd day of August
2011, by Scott Cantley, CEO/President of Marietta Memorial Hospital, an Ohio non
profit corporation, on behalf of said corporation.

 

My commission expires: April 18, 2016  

 

[tv491622_ex10-1img04.jpg] /s/ Deborah K Beaver Notary Public

 

 7 

 

  

[tv491622_ex10-1img05.jpg]

 

   

 

  

[tv491622_ex10-1img06.jpg]

 

   

 

  

[tv491622_ex10-1img07.jpg]

 

   

 

  

[tv491622_ex10-1img08.jpg]

 

   

 

  

[tv491622_ex10-1img09.jpg]

 

   

 

  

[tv491622_ex10-1img10.jpg]

 

   

 

  

[tv491622_ex10-1img11.jpg]

 

   

 

  

[tv491622_ex10-1img12.jpg]

 

   

 

  

[tv491622_ex10-1img13.jpg]

 

   

 

  

[tv491622_ex10-1img14.jpg]

 

   

 

  

[tv491622_ex10-1img15.jpg]

 

   

 

  

[tv491622_ex10-1img16.jpg]

 

   

 

  

[tv491622_ex10-1img17.jpg]

 

   

 

  

[tv491622_ex10-1img18.jpg]

 

   

 

  

[tv491622_ex10-1img19.jpg]

 

   

 

  

[tv491622_ex10-1img20.jpg]

 

   

 

  

[tv491622_ex10-1img21.jpg]

 

   

 

  

[tv491622_ex10-1img22.jpg]

 

   

 

  

[tv491622_ex10-1img23.jpg]

 

   

 

  

[tv491622_ex10-1img24.jpg]

 

   

 

  

[tv491622_ex10-1img25.jpg]

 

   

 

  

[tv491622_ex10-1img26.jpg]

 

   

 

  

[tv491622_ex10-1img27.jpg]

 

   

 

  

[tv491622_ex10-1img28.jpg]

 

   

 

  

[tv491622_ex10-1img29.jpg]

 

   

 

  

[tv491622_ex10-1img30.jpg]

 

   

 

 

ADDENDUM TO LEASE AGREEMENT

 

This addendum, dated November 8, 2012, shall be attached to and become part of
that certain lease agreement for the 50,300 square feet medical building 807
Farson Street, Belpre, Ohio, between Belpre I LLC, Landlord, and Marietta
Memorial Hospital, Tenant, as follows:

 

COMMON AREAS

 

Section 7: In connection with this Lease of the Demised Premises, Landlord
further grants to Tenant, its employees, agents, customers and business
invitees, the non-exclusive right to use all access ways to and from the Demised
Premises and public roadways. Tenant shall reimburse Landlord its prorated share
of repair and maintenance costs for such access ways based upon the percentage
which the gross building area of the Building constitutes of the gross building
area of all buildings on premises using the access ways, in monthly installments
of Five Hundred Eighty-Three Dollars and No Cents ($583.00), to be paid with
Tenant’s payments of Base Rent, as budgeted, assessed and billed in advance
annually by Landlord. Tenant shall reimburse Landlord a lump sum amount for the
amount of any increase in the actual costs over the amount billed by Landlord
therefor, and Landlord shall refund to Tenant the amount of any decrease in the
actual costs below such billed amount, at the end of each fiscal year ending
December 31 for which such costs were budgeted, assessed and billed, and such
charges shall be subject to an annual adjustment based upon the actual costs
therefor for each fiscal year ending December 31.

 

All other terms and conditions of the original lease agreement will remain in
full force and effect.

 

IN WITNESS THEREOF, the parties have caused this addendum to the lease agreement
to be executed this 8th day of November, 2012, hereby binding their respective
successors, assigns, executors, and administrators.

 

LANDLORD: TENANT:     Belpre I LLC Marietta Memorial Hospital

 

By:

/s/ Pat Minnite, Jr.

  By:

/s/ Scott Cantley

 

Its: Manager   Its: CEO

 

   

 

 

THIS AGREEMENT AND LEASE, Made and entered into by and between Minnite Family,
LLC, a West Virginia limited liability company (hereinafter “Landlord”), and
Marietta Memorial Hospital, an Ohio non profit corporation (hereinafter
“Tenant”), Belpre I, LLC, a West Virginia limited liability company (hereinafter
“Belpre I”), which executes this Agreement and Lease for the limited purposes
articulated in Sections 31 and 32 hereof, and Belpre IV, LLC, a West Virginia
limited liability company (hereinafter “Belpre IV”), which executes this
Agreement and Lease for the limited purposes articulated in Section 31.

 

WITNESSETH: That for and in consideration of the mutual terms, covenants,
provisions and conditions herein set forth, Landlord does hereby agree and lease
to Tenant, and Tenant does hereby agree and hire and rent from Landlord, those
certain premises, hereinafter referred to as the “Demised Premises,” as follows:

 

DEMISED PREMISES

 

Section 1: The Demised Premises shall consist of and are described as the gross
building area of 80,000 square feet, consisting of a first story of
approximately 50,000 square feet and a second story of approximately 30,000
square feet of the building (“Building”), together with the real estate upon
which the Building shall be located, including parking lots and sidewalks
thereon, all pursuant to and to be shown on the project design, plans and
specifications hereinafter described to be attached hereto and made a part
hereof as Exhibit A hereto as and when completed, said real estate being a tract
of 2.819 acres located at 809 Farson Street, Belpre, Ohio 45714 formerly owned
by 601 plaza L.L.C., a tract of 0.360 acres also formerly owned by 601 Plaza
L.L.C. and adjoining the first mentioned tract on its eastern boundary, a tract
of 0.98 acres, less 238 square feet conveyed to the City of Belpre, formerly
owned by PKPJ Land Development, Limited Liability Company and adjoining the
first mentioned tract along the entirety of the northern boundary of the first
mentioned tract and a portion, as described in Section 31 hereof, of a tract of
real estate owned by Belpre I adjoining the first mentioned tract on its western
boundary, together with rights appurtenant thereto as herein described, all of
said tracts being more particularly shown on Exhibit D hereto, and additionally
a tract of 0,5128 acres owned by Belpre IV more particularly described on
Exhibit E hereto and shown on Exhibit F hereto, and to be conveyed to Landlord
by Belpre IV, as described in Section 31 hereof, to be utilized for parking
purposes pursuant to the terms and conditions of this Agreement and Lease.

 

USE OF PREMISES

 

Section 2: The Demised Premises shall be used and occupied by Tennant during the
initial term hereof and any and all renewal terms hereof, subject to the terms,
conditions and limitations herein contained, as a free standing medical
facility, and for such uses reasonably related and incidental thereto.

 

1

 

  

INTERIM RENT; TERMINATION OPTION

 

Section 3.   a.   Except as herein otherwise provided, Tenant shall pay Interim
Rent to Landlord, in advance, in the amount of $10,000.00 per month, commencing
effective December 1, 2017, and continuing on the same day of each month
thereafter until the earlier of the date Tenant occupies 25% of the gross
building area of the Building or December 1, 2019. Provided, that in the event
that the last day prior to said date falls on a day other than the last day of
the last monthly period for the payment of Interim Rent, the pro rata portion of
the Interim Rent paid in advance for the remainder of said monthly period after
said date shall be applied to the first month’s payment of rent as determined
pursuant to Section 5. All payments of Interim Rent shall be made to Minnite
Family, LLC, 1000 Grand Central Mall, Vienna, West Virginia 26105, and shall
continue to be made at this address until Landlord advises of any change of
address.

 

b.   Late Fees: If the Interim Rental payment is not received within ten (10)
days from the date due, a late fee equal to eight percent (8%) of the total
outstanding rent and late fees shall be charged to Tenant monthly. Failure by
the Landlord to enforce this provision in any one month shall not prevent
Landlord from subsequently enforcing the same.

 

c.   Returned Check Fees: In the event payment is made by check and such check
is returned unpaid by the bank to Landlord, a returned check fee will be charged
to Tenant in the amount of Thirty-Five and No/100ths ($35.00) Dollars.

 

d.   Tenant’s Lease of Current Structures: Tenant agrees that its previous
tenancy for the improvements currently situate on the aforesaid tract of 2.819
acres (Current Structures”) has terminated, and that it has vacated the Current
Structures effective November 30, 2017, and the parties agree that they and the
aforesaid real estate are and shall be free of the terms and conditions of
Tenant’s previous tenancy for the Current Structures and any matter related
thereto or arising therefrom.

 

INITIAL TERM

 

Section 4: The initial term of this Agreement and Lease shall be for a period of
Fifteen (15) years, commencing on the earlier of either i) the first date of
occupancy of the Demised Premises, or any part of the Demised Premises, for the
purposes of this Agreement and Lease or ii) December 1, 2019 (“Commencement
Date”), and ending on the last day of said fifteen (15) year period, subject,
however, to the rentals, terms, conditions and contingencies herein set forth.

 

2

 

 

BASE RENT

 

Section 5: Commencing on the Commencement Date, Tenant shall pay Base Rent in an
annual amount and rate of $49.31 per square foot (“Effective Rate”) for the
amount of square footage of the gross building area of the Building that i) is
occupied by Tenant from and after the date of such occupancy, and/or ii) is
available for Tenant’s occupancy hereunder on December 1, 2019 and thereafter.
Tenant shall also continue to pay Interim Rent in the amount of $10,000.00 per
month until the earlier of the date that Tenant occupies 25% of the gross
building area of the Building or December 1, 2019. Provided, that from and after
December 1, 2019, Tenant shall pay an annual amount and rate of Base Rent of
$27.57 per square foot (“Alternate Rate”) for the portions of the gross building
area not available for Tenant’s occupancy hereunder on December 1, 2019 and
thereafter (“Unavailable Additional Area”), until further adjusted as herein
provided. Provided further, that as portions of the Unavailable Additional Area
are thereafter constructed by Landlord and made available for Tenant’s occupancy
hereunder during the one (1) year period from and after December 1, 2019, Tenant
shall pay Base Rent at the Effective Rate for such additionally completed
portions from and after the date or dates such additionally completed portions
are made available by Landlord to Tenant for occupancy hereunder, and from and
after each such date of availability the Alternative Rate of Base Rent for the
portions of the Unavailable Additional Area not then completed shall continue
until completed and made available for Tenant’s occupancy hereunder or until
December 1, 2020, whichever first occurs. Provided further, that commencing on
the date all of the Unavailable Additional Area is completed and made available
for Tenant’s occupancy hereunder or December I, 2020, whichever first occurs,
and thereafter, Tenant shall pay Base Rent at the Effective Rate, calculated as
herein provided, for the entire 80,000 square foot gross building area of the
Building. Further provided, that said Effective Rate of $49.31 for Base Rent is
based and dependent upon the total budgeted project cost for the demolition and
construction required hereby, exclusive of special buildout items described on
Exhibit C, not exceeding $39,449,500.00 as initially calculated and budgeted by
Tenant and Landlord as described on Exhibit B hereto (“initial total budgeted
project cost”), and (i) in the event the total budgeted project cost, exclusive
of said special buildout items, pursuant to change order or orders required by
Section 6 hereof and/or other amendments and modifications to said total
budgeted project cost, exceeds $39,449,500.00, or (ii) in the event Landlord
constructs or provides any of the special buildout items described on Exhibit C,
such Effective Rate of Base Rent shall be increased for the gross building area
to which it is applicable for each year, or applicable portion thereof, by an
amount per square foot equal to either (i) ten (10%) per cent of the amount by
which such total budgeted project cost exceeds the initial total budgeted
project cost of $39,449,500.00, or (ii) ten (10%) percent of the amount of the
cost of the construction or providing of any of said special buildout items by
Landlord as budgeted by Landlord from time to time, as the case may be. For
example, in the event such excess total budgeted project cost, or such budgeted
cost of said special buildout items, equals $800,000.00, the Effective Rate of
Base Rent shall increase by $1.00 per square foot ($80,000.00 % 80,000 = $1.00)
over and above the previously established Effective Rate of Base Rent, in this
example, assuming the previously established Effective Rate is $49.31, resulting
in an Effective Rate of Base Rent of $50.31 per square foot ($49.31 + $1.00 =
$50.31) during the period from and after such adjustment. Further provided, that
similar adjustments reducing the Effective Rate of Base Rent shall be made in
the event the aforesaid initial total budgeted project cost, pursuant to change
order or orders required by Section 6 hereof and/or other amendments and
modifications to said initial total budgeted project cost, is reduced to less
than $39,449,500.00, based upon deletion of material items, the budgeted cost
for which is readily identifiable. Further provided, however, that if Landlord
has incurred costs attributable to and in reliance upon such deleted items
having been previously budgeted, Tenant shall pay such costs to Landlord
pursuant to and on the terms of Landlord’s invoice to Tenant therefor. All of
the aforesaid adjustments shall be made at the Commencement Date and at each
date thereafter that an additional portion of the gross building area is
completed and either occupied by Tenant or made available for Tenant’s occupancy
hereunder as provided above, the cost of which results in an increase or
decrease in the total budgeted project cost, as the case may be, and/or special
buildout items are completed by Landlord and made available for Tenant’s use
hereunder, as the case may be (“Adjustment Date”). Additionally provided, that
for and during each of the last two (2) five (5) year periods of the initial
term of this Agreement and Lease all Base Rent may be additionally modified by
Landlord, not to exceed an additional increase for each such successive five (5)
year period of ten (10%) per cent of the amount and rate of such Base Rent in
effect upon the expiration of the immediately preceding five (5) year period.

 

3

 

  

All of such rent shall be paid in monthly installments and shall be due and
payable in advance on the first day of each lease month hereunder, during the
term hereof. The first month’s payment of such rent is due and payable to
Landlord on the Commencement Date, and all required rental payments shall be
made to Minnite Family, LLC, 1000 Grand Central Mall, Vienna, West Virginia
26105, and shall continue to be made at this address until Landlord advises of
any change of address. Provided, that in the event of the occupancy, or
availability of any portions of the Building for occupancy, occurring during a
lease month based upon the Commencement Date of this Agreement and Lease, the
Base Rent at the Effective Rate, for the remaining portion of such month, shall
be prorated and due on such date of such occupancy or availability, and
subsequent monthly installments of said Base Rent shall be due and payable in
advance on the first day of each lease month during the remainder of such term,
and either Interim Rent or Base Rent at the Alternative Rate, as the case may
be, shall be prorated and adjusted accordingly for the remaining portion of such
month.

 

a.   Late Fees: If the rental payment is not received within ten (10) days from
the date due, a late fee equal to eight percent (8%) of the total outstanding
rent and late fees shall be charged to Tenant monthly. Failure by the Landlord
to enforce this provision in any one month shall not prevent Landlord from
subsequently enforcing the same.

 

4

 

  

b.   Returned Check Fees: In the event payment is made by check and such check
is returned unpaid by the bank to Landlord, a returned check fee will be charged
to Tenant in the amount of Thirty-Five and No/100ths ($35.00) Dollars.

 

CONSTRUCTION AND TENANT BUILDOUT REQUIREMENTS

 

Section 6:  Landlord shall demolish the Current Structures and construct on the
Demised Premises the Building, parking lots and sidewalks for the use and
occupancy of Tenant. Such Building, parking lots and sidewalks shall be
constructed and provided to Tenant as a complete turnkey project in accordance
with the project design, plans and specifications hereinafter described to be
attached hereto and made a part hereof as Exhibit A, as and when completed, and
in accordance with the total budgeted project cost prepared by Tenant and
Landlord and attached to and made a part hereof as Exhibit B, and as amended and
modified from time to time as herein provided. Tenant shall provide and
construct at its cost the special buildout items described on Exhibit C to be
provided and approved by the parties, which approval shall not be unreasonably
withheld, and attached to and made a part of this Agreement and Lease as and
when completed.

 

The project design, plans and specifications for the project shall be prepared
by Tenant and provided to Landlord within a commercially reasonable time after
the execution of this Agreement and Lease in order to permit Landlord to
complete construction in accordance with the terms hereof, shall provide for and
permit completion of construction of the Building, parking lots and sidewalks in
strict accordance with the initial total budgeted project cost reflected on
Exhibit B and shall be subject to approval by Landlord not more than thirty (30)
days after receipt by Landlord, which approval shall not be unreasonably
withheld. Provided, that Landlord may make minor changes in material and
construction detail described in such project design, plans and specifications,
provided the quality, design and appearance of the Building and building
materials are not materially altered, and provided such changes are approved by
the Project Architect, which approval shall not be unreasonably withheld and
shall be provided in a timely manner. Further provided, that the nature, quality
and manner of construction, upon which Tenant’s and Landlord’s initial total
budgeted project cost of $39,449,500.00 is based, which also includes the cost
of demolition of the Current Structures, shall be the same or similar to that of
the facilities constructed and currently owned by Belpre I, LLC and Belpre IV,
LLC and leased to Tenant. Demolition and construction shall be commenced as soon
as practicable after the receipt and approval of the aforesaid project design,
plans and specifications for the construction of the Demised Premises, and
Landlord and Tenant shall cause the aforesaid demolition and construction to be
completed to permit occupancy by Tenant for the purposes of this Agreement and
Lease within a commercially reasonable time from and after Landlord’s receipt
and approval of designs, plans and specifications provided by Tenant hereunder,
unless otherwise delayed by causes beyond the control of Landlord or Tenant. Any
demolition, construction or alteration or modification thereof resulting in any
change in the total budgeted project cost reflected on Exhibit B from time to
time and/or any construction or providing of any special buildout items
described on Exhibit C, or any change therein or the budgeted cost thereof,
shall be approved by both Landlord and Tenant and shall be documented by written
change order or other budget amendment and modification signed by both such
parties, and shall be subject to the terms of Section 5 above, as applicable.

 

5

 

  

All construction work performed by Landlord shall be guaranteed by Landlord to
Tenant for a period of one (1) year from and after the completion of such
construction. However, the liability of Landlord therefor shall be limited to
the repair and replacement of any such work found and determined to be defective
during such one (1) year period.

 

EXTERIOR MAINTENANCE

 

Section 7: Except as expressly otherwise provided herein, Tenant shall maintain
and keep the exterior of the Demised Premises in good order and repair
including, but not limited to, the roof, walls, gutters, downspouts, canopies,
exterior doors, supply lines for gas, electric, and water, drainage and sewer
lines, entrances and exits, sidewalks and parking areas, including cleaning and
maintaining sidewalks and parking areas, including, but not limited to snow and
ice removal, landscaping, and providing trash removal. Landlord shall make all
structural repairs to the Building and all interior repairs, by reason of any
exterior or structural defect, including but not limited to, leaks, broken pipes
and falling plaster.

 

COMMON AREAS

 

Section 8: In connection with this Agreement and Lease of the Demised Premises,
Landlord further grants to Tenant, its employees, agents, customers and business
invitees, the non-exclusive right to use all access ways to and from the Demised
Premises and public roadways. Tenant shall reimburse Landlord its prorated share
of repair and maintenance costs for such access ways based upon the percentage
which the gross building area of the Building constitutes of the gross building
area of all buildings on premises in the Development Site, as hereinafter
defined, using the access ways, in monthly installments to be paid with Tenant’s
payments of Base Rent, as budgeted, assessed and billed in advance annually by
Landlord. Tenant shall reimburse Landlord a lump sum amount for the amount of
any increase in the actual costs over the amount billed by Landlord therefor,
and Landlord shall refund to Tenant the amount of any decrease in the actual
costs below such billed amount, at the end of each fiscal year ending December
31 for which such costs were budgeted, assessed and billed, and such charges
shall be subject to an annual adjustment based upon the actual costs therefor
for each fiscal year ending December 31.

 

6

 

  

INTERIOR MAINTENANCE

 

Section 9: Except as expressly otherwise provided herein, Tenant will maintain
the interior of the Building on the Demised Premises in good order and repair,
reasonable and ordinary wear and tear excepted, and all interior repairs and
maintenance, including, but not limited to, the HVAC system and utility
fixtures, are to be the responsibility of Tenant.

 

UTILITIES AND SERVICES

 

Section 10: Tenant shall be responsible for the payment of all utility services
rendered to the Demised Premises, including but not limited to water and sewer,
gas, and electric, from and after the date of Tenant’s initial occupancy of the
Demised Premises, or any part thereof.

 

TAXES

 

Section 11: The payment of all taxes and assessments levied or assessed against
the real estate of which the Demised Premises are a part, shall be the
responsibility of Landlord and/or other owners thereof. However, Tenant shall
reimburse Landlord for its prorata share of the actual costs of the gross taxes
and assessments based upon the percentage which the appraised value of the real
estate and improvements constituting the Demised Premises constitutes of the
appraised value of all real estate and improvements assessed together with the
Demised Premises. Upon the taxes and assessments being levied and assessed
against the Demised Premises separately, Tenant shall reimburse Landlord the
actual costs of such separately levied and assessed gross taxes and assessments.
In any event, such charges shall be budgeted and billed in advance annually by
Landlord, shall be payable in monthly installments to be paid with Tenant’s
payments of Base Rent and shall be subject to an annual adjustment based upon
the actual costs of such taxes and assessments for each fiscal year ending
December 31. Additionally, Tenant shall reimburse Landlord a lump sum amount for
the amount of any increase in the actual costs over the amount billed by
Landlord therefor, and Landlord shall refund to Tenant the amount of any
decrease in the actual costs below the amount billed by Landlord therefor, at
the end of each fiscal year ending December 31 for which such costs were so
budgeted and billed. Tenant shall pay any personal property taxes which may be
levied against its property subject thereto.

 

INSURANCE; INDEMNIFICATION

 

Section 12: Throughout the term of this Agreement and Lease Tenant will maintain
in effect fire, extended coverage and special perils property insurance for the
full insurable replacement value of the Demised Premises, as determined, and as
determined from time to time throughout the term of this Agreement and Lease, by
the underwriter for Tenant’s insurer, provided that such insurable replacement
value shall in no event be less than the final total cost of demolition and
construction. Tenant shall name Landlord and any mortgagee as insureds and/or as
additional insureds, as the case may be, under said policy. In case of fire,
extended coverage or special perils casualty, the proceeds of such insurance
shall be first applied to the repair of any damage and any surplus paid to
Landlord.

 

7

 

  

Tenant shall procure and maintain during the Term of this Agreement and Lease a
policy of commercial general liability insurance having a combined single limit
for bodily injury and property damage of not less than Three Million Dollars
($3,000,000.00), covering “occurrences” arising from or related to the use and
occupancy of the Demised Premises by Tenant and its patients, employees, agents,
contractors, guests and invitees, further insuring Tenant’s indemnification
obligation hereunder, and naming Landlord and any mortgagee as additional
insureds. At the end of each five (5) year period or term of this Agreement and
Lease, as the case may be, Tenant shall increase the amounts of such coverages
of such liability insurance for the ensuing five (5) year period or term of this
Agreement and Lease, by an amount equal to the aggregate percentage increase in
the U.S. Department of Labor, Bureau of Labor Statistics Consumer Price Index
for all Urban Consumer, U.S. City Average, or any successor index (“CPI”) over
the immediately preceding five (5) year period. Provided, that in the event an
aggregate percentage decrease occurs in the CPI during any such immediately
preceding five (5) year period, no adjustment in said coverage amounts shall be
made and the amounts of such coverages in effect during such immediately
preceding five (5) year period shall remain in effect during the ensuing five
(5) year period or term. Further provided, however, that the requirement of such
coverage and the limits thereof as herein provided, do not limit or define
Tenant’s obligation to indemnify Landlord hereunder nor limit the extent or
amount of such obligation.

 

In addition, Tenant shall maintain Professional Liability Insurance with respect
to its operations on the Demised Premises, with such insurance covering Tenant
for all services rendered on the Premises. Tenant’s Professional Liability
Insurance shall provide for limits of not less than $1,000,000 per occurrence
and $3,000,000 in the aggregate, per policy year. Tenant shall also maintain
Fire Legal Liability insurance in the amount of $100,000. If and as permitted by
the carriers for such coverages Tenant shall name Landlord and any mortgagee as
additional insureds under said policies.

 

Tenant shall furnish to Landlord upon request a certificate of insurance issued
by the insurance carrier of each of the aforesaid policies of insurance.

 

In the event Landlord obtains and carries income protection coverage pursuant to
any policy or policies it maintains pertaining to the Demised Premises, Tenant
shall reimburse Landlord the premium for such coverage, payable in monthly
installments to be paid with Tenant’s payments of Base Rent, the charges for
which shall be budgeted, assessed and billed in advance annually by Landlord and
shall be subject to an annual adjustment based upon the actual costs thereof for
each fiscal year ending December 31. Additionally, Tenant shall reimburse
Landlord a lump sum amount for any increase in the actual costs over the amount
billed by Landlord therefor, and Landlord shall refund to Tenant the amount of
any decrease in the actual costs below such billed amount, at the end of each
fiscal year ending December 31 for which such costs were budgeted, assessed and
billed.

 

8

 

  

Tenant shall also be liable and responsible for any and all other insurance
required for or by its use of and operation in and upon the Demised Premises,
and Tenant may also carry insurance on the contents of the Demised Premises as
it may desire.

 

Landlord shall indemnify, protect, defend and hold Tenant harmless from and
against all liability, cost, expense, or damage (including, without limitation,
attorneys fees) for bodily injury or property damage arising from: (i) the
demolition of the Current Structures and construction of the Demised Premises by
Landlord, its contractors, agents or employees; or (ii) any defects in
construction by Landlord, its contractors, agents or employees, or (iii) any
failure by Landlord, its contractors, agents or employees to properly construct
the Demised Premises in accordance with the approved project design, plans and
specifications. Tenant’s review and approval of any plans, specifications, or
any other documents shall not relieve Landlord from Landlord’s obligations under
the foregoing indemnification provision. Landlord shall procure and keep in
effect from the execution date of this Agreement and Lease until the completion
of the Demised Premises, a Commercial General Liability insurance policy in the
amount of Three Million Dollars ($3,000,000.00) per occurrence, insuring all of
Landlord’s activities with respect to the Demised Premises, and a Builder’s Risk
Insurance policy insuring the Demised Premises for the full replacement cost of
the Demised Premises until completion. Landlord shall name Tenant as an
additional insured under the Builder’s Risk Insurance policy and provide Tenant
a certificate of such coverage upon request.

 

Notwithstanding the foregoing provision, Tenant shall indemnify, defend, and
hold Landlord harmless from any and all claims and damages (including reasonable
attorneys’ fees and costs) arising from Tenant’s occupancy and/or use of the
Demised Premises or the conduct of its business or from any activity, work, or
thing done, permitted, or suffered by Tenant, in or about the Demised Premises
or the access ways to and from the Demised Premises. Tenant shall further
indemnify, defend, and hold Landlord harmless from any and all claims and
damages (including reasonable attorneys’ fees and costs) arising from any breach
or default in the terms of this Agreement and Lease, or arising from any act,
negligence, fault, or omission of Tenant or Tenant’s agents, employees, or
invitees, and from and against any and all costs, reasonable attorneys’ fees,
expenses, and liabilities incurred on or about such claim or any action or
proceeding brought on such claim. In case any action or proceeding shall be
brought against Landlord by reason of any such claim, Tenant, on notice from
Landlord, shall defend Landlord at Tenant’s expense by counsel approved in
writing by Landlord, to the extent or in the event such defense is not provided
by applicable insurance coverage.

 

9

 

  

Landlord shall indemnify, defend, and hold Tenant harmless from any and all
claims and damages (including reasonable attorneys’ fees and costs) arising from
any breach or default in the terms of this Agreement and Lease, or arising from
any act, negligence, fault, or omission of Landlord or Landlord’s agents,
employees or contractors, and from and against any and all costs, reasonable
attorneys’ fees, expenses and liabilities incurred on or about such claim or any
action or proceeding brought on such claim. In case any action or proceeding
shall be brought against Tenant by reason of any such claim, Landlord, on notice
from Tenant, shall defend Tenant at Landlord’s expense by counsel approved in
writing by Tenant, to the extent or in the event such defense is not provided by
applicable insurance coverage.

 

DAMAGE OR DESTRUCTION OF BUILDING

 

Section 13: If the Demised Premises are damaged or destroyed by fire or other
casualty during the term of this Agreement and Lease, the rent herein reserved
shall abate entirely in case the Demised Premises are, in the judgment of the
Tenant, rendered untenantable, and prorata in case a part only be untenantable,
until the Demised Premises or such part are restored to tenantable condition. If
such damage or destruction is covered by the insurance provided for in Paragraph
12 above, the Landlord shall with due diligence, repair and restore the Demised
Premises to good and tenantable condition. Provided however, that (i) if the
destruction or damage amounts to more than 50% of the insurable replacement
value of the Demised Premises determined as aforesaid, either Landlord or Tenant
may cancel and terminate this Agreement and Lease by giving written notice to
the other party within thirty (30) days after the date such damage or
destruction occurs; (ii) if the entire Demised Premises are, in the judgment of
the Tenant, untenantable, the term of this Agreement and Lease shall be extended
for a period equal to the time required for repair and restoration of the
Demised Premises unless terminated under Subparagraph (i) of this Paragraph.

 

EMINENT DOMAIN

 

Section 14: In the event that any portion or all of the Demised Premises is
taken pursuant to the exercise of any power of eminent domain, the proceeds of
such taking shall be divided between Landlord and Tenant as their respective
interests may appear.

 

ASSIGNMENT; RIGHT OF FIRST REFUSAL

 

Section 15:  a   Tenant may not assign this Agreement and Lease or sublet the
Demised Premises to any other person, partnership or corporation without written
consent of Landlord, which consent shall not be unreasonably withheld.

 

10

 

  

b   In the event Landlord exercises its right to assign this Agreement and
Lease, pursuant to a conveyance of the Demised Premises, Landlord shall give
Tenant the privilege of purchasing the Demised Premises at the same purchase
price and on the other terms of the offer to purchase made by the proposed
assignee, provided Tenant is not in default hereunder at such time. This
privilege shall be given by a notice sent to Tenant at the Demised Premises by
certified mail, fax transmission or hand delivery, requiring Tenant to accept
the offer in writing and to sign a contract within the period of thirty (30)
days after the mailing or receipt of such notice to purchase the Demised
Premises upon such terms. The failure of Tenant to accept the offer to purchase
or to sign a contract within the period provided shall not affect this Agreement
and Lease, except to nullify and void the aforesaid privilege of Tenant, and
Landlord shall be at liberty to sell the Demised Premises to any such proposed
assignee thereafter. Provided, that in the event that Tenant does not exercise
such right, but the transaction with such proposed assignee does not thereafter
occur, then Tenant’s privilege and right as herein described shall remain in
effect for any and all subsequent proposed assignments in accordance with the
aforesaid terms and conditions. Further provided, that the aforesaid right of
Tenant shall not apply to any assignment of this Agreement and Lease or
conveyance of the Demised Premises to a party or parties related to or
affiliated with Landlord, or related to or affiliated with Landlord’s members,
including, but not limited to Belpre I, LLC, Belpre II, LLC, Belpre III, LLC,
Belpre IV, LLC, Belpre V, LLC or other similarly organized entity, but further
provided that such related party or parties shall accept such assignment and/or
conveyance subject to this Agreement and Lease and its terms and conditions,
including this Section 15 and Tenant’s aforesaid right. Further provided that
the terms of this Section 15 shall not apply to a collateral assignment of this
Agreement and Lease to a lender or lenders of Landlord or any such related party
or parties.

 

DEFAULT; DAMAGES AND OTHER REMEDIES

 

Section 16: In addition to the other remedies provided herein, (i) If
proceedings are commenced against Tenant in any court under a bankruptcy or
similar act or for the appointment of a Trustee or Receiver of Tenant’s property
either before or after commencement of the lease term, or (ii) if the rent or
any other payments due from Tenant under this Agreement and Lease, or any part
thereof, shall at any time be in arrears and unpaid for a period of 30 days
after agreed due date per this Agreement and Lease, or (iii) if there shall be
default in the performance of any other covenant or condition herein contained
on the part of Tenant for more than 30 days after written notice of such default
by Landlord, then Landlord may pursue and recover any and all remedies and
damages for any and all manner of actions, causes of action, suits, debts, dues,
accounts, covenants, agreements, judgments, damages, claims, liabilities, and
demands of any kind or nature whatsoever, at law or in equity, whether then
known or unknown, or suspected or unsuspected, arising out of or in any way
relating to such default, together with Landlord’s fees and costs, including
reasonable attorney fees, incurred by Landlord in enforcing its remedies
hereunder, and/or Tenant’s rights, including, but not limited to, its right to
possession pursuant to this Agreement and Lease, at Landlord’s option and sole
discretion, shall thereupon cease, and Landlord shall have the right to reenter
or repossess the premises and to dispossess and remove therefrom the Tenant or
other occupants thereof, and its effects, and Landlord may, at its option, relet
the Demised Premises as the agent of Tenant, and Tenant shall pay to Landlord
(i) the difference between the rent hereby reserved and agreed to be paid by
Tenant for the portion of the term remaining at the time of reentry or
repossession, and the lesser amount, if any, received or to be received under
such reletting for such portion of the term, and (ii) Landlord’s reasonable and
necessary costs expended to prepare the Demised Premises for reletting. Tenant
hereby expressly waives service of notice of intention to reenter or of
instituting legal proceedings to that end.

 

11

 

  

RENEWAL OPTION

 

Section 17: Provided it is not in default hereunder, Tenant shall have the
option to renew this Agreement and Lease for three (3) five (5) year terms by
written notice to Landlord, given at least 180 days prior to the end of the
initial term or existing renewal term, each upon the same terms and conditions
herein set forth, except that Landlord may modify the Base Rent for each of any
successive renewal terms by an increase for each such renewal term not to exceed
10% of the amount and rate of Base Rent in effect upon the expiration of the
immediately preceding five (5) year period or term of this Agreement and Lease.
Except as expressly otherwise indicated, reference herein to the term of this
Agreement and Lease shall include reference to any renewal term hereof.

 

ALTERATION

 

Section 18: Tenant shall make no alteration to the Demised Premises without
prior written consent of Landlord.

 

LIENS

 

Section 19: Tenant shall not permit mechanics’ liens to be filed against the fee
of the Demised Premises or against Tenant’s leasehold interest in the Demised
Premises by reason of work, labor, services or materials supplied or claimed to
have been supplied to Tenant or anyone holding the Demised Premises through or
under Tenant, whether prior or subsequent to the commencement of the term
hereof. If any mechanic’s liens shall at any time be filed against the Demised
Premises based on any act or failure to act on the part of Tenant and Tenant
shall fail to remove the same within thirty (30) days thereafter, such failure
shall constitute a default under the provisions of this Agreement and Lease.
Notwithstanding the foregoing, Tenant shall have the right, at its own expense
and after prior written notice to Landlord, by appropriate proceeding duly
instituted and diligently prosecuted, to contest in good faith the validity or
the amount of any such lien. However, if Landlord shall notify Tenant that, in
the reasonable opinion of counsel, by nonpayment of any such items the Demised
Premises will be subject to imminent loss or forfeiture, Tenant shall promptly
cause such lien to be discharged of record.

 

12

 

  

ACCESS TO PREMISES

 

Section 20: Landlord and its representatives shall have the right to enter the
Demised Premises during Tenant’s normal business hours, upon reasonable advance
notice, which notice shall not be required in the case of an emergency, in order
to inspect the same, or to make repairs and to maintain the Demised Premises if
required by the terms hereof.

 

LANDLORD COVENANTS

 

Section 21: Landlord covenants and warrants that Landlord has good title to the
Demised Premises and authority to make this Agreement and Lease; that Tenant,
upon paying the rent and keeping and performing the covenants and conditions of
this Agreement and Lease on Tenant’s part to be kept and performed, shall
peaceably and quietly hold, occupy and enjoy the Demised Premises during the
full term of the Lease without hindrance by Landlord or by any person
whatsoever.

 

LEASE SUBORDINATE TO ENCUMBRANCES

 

Section 22: This Agreement and Lease is subject and subordinate to any mortgages
or deeds of trust now on or hereafter placed against the Demised Premises and to
advances made or that may be made on account of such encumbrances, to the full
extent of the principal sums secured thereby and interest thereon; provided,
however, that in the event of default by Landlord upon any note secured by such
mortgage or trust deed, the holder thereof shall be required to notify the
Tenant of the same forthwith or lose the benefit of this provision. In the event
Landlord fails to make any payment on account of principal or interest on any
mortgage or deed of trust note affecting the Demised Premises, Tenant shall,
upon written notice to Landlord, have the right to pay the rent accruing under
this Agreement and Lease directly to the holder of such mortgage or deed of
trust note and to deduct any sum so paid from subsequent installments of rent
due hereunder.

 

NOTICE AND REASONABLE CONSENT

 

Section 23: All notices and statements required or permitted under this
Agreement and Lease shall be in writing, delivered by registered or certified
mail, postage prepaid, addressed as follows:

 

  As to Landlord: Minnite Family, LLC     1000 Grand Central Mall     Vienna, WV
26105

 

13

 

  

  As to Tenant: Marietta Memorial Hospital     401 Matthew Street     Marietta,
OH 45750

 

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to it shall be sent.
Notice shall be deemed given at the delivery time shown on the return receipt,
at the time of refusal shown on said notice, or date of the first notice thereof
if returned unclaimed, or upon the date of such email transmission reflected
thereon.

 

SEVERABILITY

 

Section 24: In the event that any provision of this Agreement and Lease is
adjudged to be invalid or of no force or effect, all other provisions contained
herein shall remain in full force and effect.

 

BINDING EFFECT

 

Section 25: The covenants and agreements herein contained shall extend to and be
binding upon the parties hereto, their respective representatives, successors
and assigns.

 

AMENDMENT

 

Section 26: No amendment, modification, or alteration of the terms hereof shall
be binding unless the same is in writing, dated subsequent to the date hereof
and duly executed by the parties hereto.

 

RESTRICTIONS ON USE

 

Section 27: Tenant shall not allow, permit or suffer any condition, circumstance
or activity in, upon or regarding the Demised Premises which constitutes a
public or private nuisance, and Tenant will observe and comply with all present
and future laws, rules ordinances, and regulations of the United States of
America, the State of Ohio, the County of Washington, City of Belpre, and of any
other governmental or regulatory authority or agency with respect to its use and
occupancy of the Demised Premises and its operations thereon, including but not
limited to, environmental laws and regulations applicable thereto, and shall
defend, indemnify and hold Landlord harmless from and against any and all
claims, liabilities, fines, penalties, losses and expenses (including reasonable
attorney fees and costs) arising in connection with Tenant’s failure to comply
with the provisions of this section.

 

14

 

  

LANDLORD RESTRICTIONS; LANDLORD’S RESPONSIBILITY

 

Section 28: With the exception of: i) tenants leasing at, and services already
being conducted on, the Development Site on December 1st, 2010 and ii) those
services specified below as Noncompetitive Health Services, Landlord agrees that
during the term of this Agreement and Lease, Landlord shall not without the
express written consent of Tenant: a) lease to any other prospective tenant
intending to provide the same or similar services as Tenant at the Development
Site; or b) allow any other tenant to conduct the same or similar services as
Tenant at the Development Site. Landlord shall immediately notify Tenant of any
other third party attempt to initiate discussions, solicit or negotiate with
Landlord concerning the same or similar activities excluded by this Section 28.
Landlord acknowledges and agrees that a breach or violation of this Section 28
will have an irreparable, material and adverse effect upon Tenant and that
damages arising from any such breach or violation may be difficult to ascertain.
However, in the event of a breach of this Section 28, Tenant may pursue actions
and damages in law or equity available to Tenant.

 

The Development Site shall consist of all of the property owned by Landlord and
Belpre I, LLC, Belpre II, LLC, Belpre III, LLC and Belpre IV, LLC, reflected on
that certain plat attached hereto and made a part hereof as “Exhibit D,” but
specifically excluding the tract of 5.972 acres owned by 601 Plaza L.L.C., and
reflected on Exhibit D.

 

Noncompetitive Health Services: 1) Dentists; 2) oral surgeons; 3) chiropractors;
4) massage therapists; 5) mental health practitioners (including psychologists,
but excluding psychiatrists); 6) home nursing offices; 7) dialysis clinics; 8)
retail pharmacy; 9) durable medical equipment providers (including prosthetic
and orthotic providers).

 

Landlord represents and warrants to Tenant that Landlord has not introduced and
will not do anything to introduce, onto the Demised Premises from without the
Demised Premises, any toxic or hazardous materials or waste, including without
limitation, material or substance having characteristics of ignitability,
corrosivity, reactivity, or extraction procedure toxicity or substances or
materials which are listed on any of the Environmental Protection Agency’s list
of hazardous wastes, 42 U.S.C. Section 9601, et seq., 49 U.S.C. Sections 1801,
et seq., 42 U.S.C. Section 6901, et seq., as the same may be amended from time
to time (“Hazardous Materials”).

 

15

 

  

SIGNS

 

Section 29: Tenant may, at its expense, install their company’s standard sign on
any existing monument sign, pole sign, or face mounted sign at the Demised
Premises. Tenant shall submit to Landlord plans and specifications for such
signs. All signs and installation must be approved by Landlord. Such approval
shall not be unreasonably withheld. Tenant shall be responsible for all
maintenance and upkeep of the signs. All additional signs (i.e. portable signs,
banners, etc.) must be approved by the Landlord. Any signs permanently attached
to the building are considered leasehold improvements and will remain with the
Demised Premises after the end of the Lease.

 

SUBORDINATION

 

Section 30: Following the execution of this Agreement and Lease, Landlord shall
deliver to Tenant a subordination, non-disturbance and attornment agreement from
Landlord’s existing lender or lenders, if any, by which such lender or lenders
agree not to disturb Tenant’s possession of the Demised Premises so long as
Tenant is not in material default of the terms of this Agreement and Lease
beyond any applicable cure period at the time if such lender or lenders
foreclose on the Demised Premises. Tenant agrees to execute and deliver to
Landlord any instruments that may be necessary or proper to subordinate this
Agreement and Lease. Additionally, both Landlord and Tenant shall execute and
deliver to any lender or lenders or the other party hereto such estoppel
certificates as may be reasonably requested by such lender or lenders or other
party.

 

GROUND LEASE; CONVEYANCES

 

Section 31: Belpre I shall lease or convey unto Landlord, and Landlord shall
lease or purchase from Belpre I, a portion of the real estate owned by Belpre I
referenced in Section 1 hereof sufficient to accommodate the portions of the
Building, parking lots and sidewalks to be included in the Demised Premises and
situate on said real estate of Belpre I. In the event said transaction shall be
in the form of a lease, such lease shall be for the period of time this
Agreement and Lease shall remain in effect, and shall include the grant to
Landlord of such easements, rights of way and other rights as reasonably
necessary for the purposes of this Agreement and Lease, including, but not
limited to, demolition, construction, occupation and operation of the Demised
Premises pursuant hereto, and such transaction shall otherwise be upon such
terms and conditions as Landlord and Belpre I shall agree, and shall be subject
to the terms and conditions hereof. Belpre IV shall convey unto Landlord, and
Landlord shall purchase from Belpre IV, the aforesaid tract of 0.5128 acres
described on Exhibit E and shown on Exhibit F, together with such easements,
rights or way and other rights as reasonably necessary for the purposes of this
Agreement and Lease, subject to the terms and conditions hereof and otherwise
upon such terms and conditions as Landlord and Belpre IV shall agree.

 

16

 

  

LEASE EXTENSION

 

Section 32: The initial term (“Original Initial Term”) of the lease currently in
effect between Belpre I and Tenant (“Belpre I Lease”) shall be extended to a
date fifteen (15) years from and after the Commencement Date of the fifteen (15)
year initial term of this Agreement and Lease (“Extended Initial Term”) and the
Belpre I Lease is amended accordingly. Provided that on said Commencement Date
and on the fifth (5th) and tenth (10th) year anniversaries of said Commencement
Date (“Adjustment Dates”) all Base Rent for the Extended Initial Term under the
Belpre I Lease for all purposes may be modified by Belpre I or its successors or
assigns, not to exceed an increase of ten (10%) percent of the amount and rate
of such Base Rent in effect upon each such Adjustment Date, and the Belpre I
Lease is amended accordingly. Further provided, that all other terms and
conditions of the Belpre I Lease, including the Renewal Options, which shall
commence upon the expiration of the Extended Initial Term, subject to all terms
and conditions thereof, shall remain in full force and effect.

 

MISCELLANEOUS

 

Section 33:   a.  Each party shall bear their own costs and fees incurred for
the negotiation and preparation of this Agreement and Lease, and none of the
parties shall be considered to be the drafter of this Agreement and Lease, or
any provision hereof, for the purpose of any statute, case law or rule of
interpretation or construction that would or might cause any provision to be
construed against the drafter hereof.

 

b.  Except as herein otherwise provided, this Agreement and Lease contains the
entire agreement by and between the undersigned. No promises, representations,
understandings or other warranties have been made by any party respecting the
subject matter hereof, other than those expressly set forth herein. The parties
further state that they have carefully read this Agreement and Lease, know the
contents of it, and sign the same as their own free, willing and voluntary act,
both individually and on behalf of the entities they represent as set forth
below.

 

c.  The execution, acknowledgment and delivery of this Agreement and Lease by
the parties, and the performance of the terms, covenants, conditions and
obligations under this Agreement and Lease, including, but not limited to, the
preparation, execution and delivery of such documents as required by or pursuant
to this Agreement and Lease, and the doing of all things necessary to consummate
the transactions herein provided, have been duly authorized or ratified,
approved and confirmed, as the case may be, by all necessary action of the
parties, whether by the board of directors, the shareholders, members or
otherwise, and the parties each represent and warrant that each of the officers
executing and delivering this Agreement and Lease does so with full and complete
authority to do so for and on behalf of the respective parties, and there is
attached hereto as Exhibit E certificates of resolution of each party evidencing
such due authorization, ratification, approval and confirmation, the form and
substance of which have been approved by counsel for the other respective party
hereto.

 

17

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Lease
this _______ day of ____________, 2018.

 

  LANDLORD:

 

  Minnite Family, LLC

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its: Manager

 

  By: /s/ Karmyn M. Conley     Karmyn M. Conley     Its: Manager

 

  By: /s/ Pat Minnite, III     Pat Minnite, III     Its: Manager

 

  By: /s/ Jason R. Minnite     Jason R. Minnite     Its: Manager

 

18

 

  

  BELPRE I, LLC

 

  By: MINNITE FAMILY, LLC,     Its Sole Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its: Manager

 

  By: /s/ Karmyn M. Conley     Karmyn M. Conley     Its: Manager

 

  By: /s/ Pat Minnite, III     Pat Minnite, III     Its: Manager

 

  By: /s/ Jason R. Minnite     Jason R. Minnite     Its: Manager

 

  BELPRE IV, LLC

 

  By: MINNITE FAMILY, LLC,     Its Sole Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its: Manager

 

19

 

 

 

  By: /s/ Karmyn M. Conley     Karmyn M. Conley     Its: Manager

 

  By: /s/ Pat Minnite, III     Pat Minnite, III     Its: Manager

 

  By: /s/ Jason R. Minnite     Jason R. Minnite     Its: Manager

 

  TENANT:           MARIETTA MEMORIAL HOSPITAL           By: /s/ Scott Cantley  
    Scott Cantley     Its: President and CEO

 

20

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, to-wit:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Pat Minnite, Jr., Manager of Minnite Family, LLC, a West Virginia
limited liability company, as and for the act and deed of said West Virginia
limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, to-wit:

 

The foregoing instrument was acknowledged before me this, 25th day of January,
2018, by Karmyn M. Conley, Manager of Minnite Family, LLC, a West Virginia
limited liability company, as and for the act and deed of said West Virginia
limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

21

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, to-wit:

 

The foregoing instrument was acknowledged before me this 25th day of January
2018, by Pat Minnite, III, Manager of Minnite Family, LLC, a West Virginia
limited liability company, as and for the act and deed of said West Virginia
limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, to-wit:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Jason R. Minnite, Manager of Minnite Family, LLC, a West Virginia
limited liability company, as and for the act and deed of said West Virginia
limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

22

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Pat Minnite, Jr., Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre I, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Karmyn M. Conley, Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre I, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

23

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Pat Minnite, III, Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre I, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Jason R. Minnite, Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre I, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

24

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Pat Minnite, Jr., Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Karmyn M. Conley, Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

25

 

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January,
2018, by Pat Minnite, III, Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

STATE OF WEST VIRGINIA,

 

COUNTY OF WOOD, TO-WIT:

 

The foregoing instrument was acknowledged before me this 25th day of January
2018, by Jason R. Minnite, Manager of Minnite Family, LLC, a West Virginia
limited liability company, on behalf of said limited liability company acting as
sole member of Belpre IV, LLC, a West Virginia limited liability company, on
behalf of said limited liability company.

 



My commission expires: 10-19-19         [tv491622_ex10-1img03.jpg] /s/ Melinda
L. Lott   Notary Public  

 

26

 

 

STATE OF OHIO

 

COUNTY OF WASHINGTON, TO WIT:

 

The foregoing instrument was acknowledged before me this 29th day of January,
2018, by Scott Cantley, President and CEO of Marietta Memorial Hospital, an Ohio
non profit corporation, on behalf of said corporation.

 

 

My commission expires: June 9, 2021           /s/ Deborah K Beaver     Notary
Public     [tv491622_ex10-1img31.jpg]  

 

27

 

 

[tv491622_ex10-1img32.jpg]

 

 EXHIBIT A 

 

  

[tv491622_ex10-1img33.jpg] 

 EXHIBIT A 

 

  

[tv491622_ex10-1img34.jpg]

 

 EXHIBIT A 

 

 

[tv491622_ex10-1img35.jpg]

 

 EXHIBIT A 

 

 

[tv491622_ex10-1img36.jpg] 

 

 EXHIBIT A 

 

 

EXHIBIT B

 

DEVELOPMENT BUDGET FOR BUILDING V

MARIETTA MEMORIAL CAMPUS

80,000 sq. ft.

 

Section 1 - Marietta Memorial Budget           1 Marietta Memorial Budget
(typical of 799 Farson)  $39,250,000  - 5% reduction in budget  $1,962,500    
$37,287,500         Section II - PM Company Budget (inflation and overages of
799 Farson)             1 Relocation Cost (relocation, professional, demo) 
$505,000  2 Site Work (180,000 sq. ft. @ $2.50)  $450,000  3 Foundation
reinforcement  $400,000  4 Storm Retention & Design  $232,000  5 Land 4.6 acres
@$125,000/acre  $575,000         Total PM Company budget  $2,162,000        
TOTAL CONSTRUCTION BUDGET - Sections I-II  $39,449,500 

 

The Belpre V construction will be consistant with the type of

construction that was used on the Belpre I and Belpre IV buildings

 

Base Rent Calculation         Construction Budget $39,449,500.00     Base Rent @
10% $3,944,950.00 Year     $328,745.83 Month     $49.31 sq. ft.

 

 

 

 

EXHIBIT B

 

MARIETTA MEMORIAL HOSPITAL

 



PRELIMINARY ESTIMATE OF CONSTRUCTION COST - STRECKER CANCER CENTER, BELPRE
CAMPUS General Conditions  $2,283,750.00         Footings and Foundations 
$1,587,000.00         Concrete  $1,720,000.00         Structural and Light-guage
Framing  $4,710,000.00         Glass and Glazing  $1,570,000.00        
Carpentry  $3,698,000.00         Elevators (Including Shafts)  $1,875,000.00    
    Automatic Fire Suppression System  $507,000.00         Exterior Finishes 
$2,138,000.00         Doors, Frames, and Hardware  $920,000.00         Floor
Finishes  $1,160,000.00         Suspended Acoustical Ceilings  $682,400.00    
    Drywall Ceilings  $128,430.00         Miscellaneous Specialties 
$588,420.00         Specialty Finishes  $634,800.00         Painting 
$624,200.00         Exterior Landscaping and Gardens  $450,000.00        
Concrete Vault Specialty Finishes (Separate from Vault and Interior
Construction)  $300,000.00         Mechanical, Electrical, and Plumbing 
$13,673,000.00         FINAL PRELIMINARY ESTIMATE OF CONSTRUCTION COST: 
$39,250,000.00 



 

 

 

 

EXHIBIT C

 

EXTRA ITEMS NOT INCLUDED IN CONSTRUCTION BUDGET

 

1. Appliances, equipment, and furniture     2. Telephone system and wiring    
3. Computer system and wiring     4. Communication system and wiring     5.
Security system and wiring     6. Medical equipment     7. Any supports or
structure changes to hang equipment, lighting, or other items     8. Automatic
door openers other than standard openings specified on the drawings     9. Card
swipes other than standard openings specified on the drawings     10. Additional
electric, plumbing, and HVAC that is not specified on the drawings     11.
Exterior/Interior signage     12. Vaults and Finishes

 

OPTION 1:

Marietta Memorial is responsible for financing and overseeing the construction
of the vaults, which are budgeted at $4,254,855.00

 

OPTION 2:

PM Construction will finance and construct the vaults and the cost will be
treated as a change order and added to the base rent with a 10% profit and
overhead mark up

 

 

 

 

EXHIBIT D

 

[tv491622_ex10-1img37.jpg]

 

 

 

 

EXHIBIT E

 

395 Springside Drive, Suite 202

Akron. OH 44333

330.665.0660

www.cesoinc.com

[tv491622_ex10-1img40.jpg]

 

June 9, 2017

 

Legal Description

0.5128 acres

Project No. 754115

  

Situated in the City of Belpre, Belpre Township (T2N, R10W), Washington County,
State of Ohio and being part of Sections 2 and 38.36 Acre Lots 28 and 29 and
part of a parcel conveyed to Belpre IV, LLC by deed recorded in OR Vol. 507,
Page 398 of the Washington County Recorder’s records and being further bounded
and described as follows:

 

Commencing at a 5/8” iron pin found at the intersection of westerly right-of-way
line of Farson Street (width varies) and the north line of CSX Railroad
(formerly B & 0 Railroad);

 

thence North 87º44’06” West, a distance of 781.55 feet along the north line of
CSX Railroad, referenced by a 5/8” iron pin found North 25º59’ 40” East, 0.29
feet;

 

thence North 02º14’04” East, a distance of 345.72 feet to the south line of said
Belpre IV, LLC parcel and a 5/8” rebar set with cap marked “CESO”;

 

thence North 87º38’23” West, along the south line of said Belpre IV, LLC parcel,
a distance of 26.50 feet to the southwest corner thereof;

 

thence North 02º12’02” East, along the west line of said Belpre IV, LLC parcel,
a distance of 135.43 feet to the northwest corner thereof and a 5/8” iron pin
found;

 

thence North 75º42’34” East, along the northerly line of said Belpre IV, LLC
parcel, a distance of 20.86 feet to the TRUE PLACE OF BEGINNING and a 5/8” rebar
set with cap marked “CESO”;

 

thence continue North 75º42’34” East along said line, a distance of 234.23 feet
to a deflection therein and a 5/8” rebar set with cap marked “CESO”;

 

thence South 87º41’30” East, continuing along the north line of said Belpre IV,
LLC parcel, a distance of 53.50 feet to a 5/8” rebar set with cap marked “CESO”;

 

thence South 02°16’30” West, a distance of 74.50 feet to a drill hole set;

 

thence North 87°38’23” West, a distance of 134.50 feet to a drill hole set;

 

thence South 02°16’30” West, a distance of 64.00 feet to a drill hole set;

 

thence North 87°38’23” West, a distance of 143.42 feet to a 5/8” rebar set with
cap marked “CESO”;

 

thence North Q2º12’02” East, a distance of 71.30 feet to the TRUE PLACE OF
BEGINNING and containing 0.5128 acres (0.3536 acress in Parcel #080030512003 and
0.1592 acres in Parcel #080030516005), more or less as surveyed and described by
Siteven W. Clutter, PS-7655 for and on behalf of CESO, Inc. In June 2017.

 

Basis of Bearings for this description is NAD 83 (2011), OHIO SOUTH.

 



/s/ Steven W. Clutter [tv491622_ex10-1img38.jpg] Steven W. Clutter, P.S.-7655



 

 

 

 

EXHIBIT F

 

[tv491622_ex10-1img39.jpg]

 



 

 